DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 07/25/2022 has been entered. 

Response to Arguments
Applicant arguments filled on 07/25/2022 have been fully considered and but are moot in view of the new ground of rejection(s).

Applicant’s argues that “The claims recite that a sidelink communication signal is received, and used for performing positioning measurements, which are used for positioning of the target UE, and that the “sidelink communication signal is one of a data signal, a data related reference signal, or a combination thereof.” Khoryaev fails to disclose or suggest at least this feature therefore Applicant’s independent claims are patentable over Khoryaey”
Examiner respectfully disagrees, Khoryaev discloses in [0069] …based on the uplink positioning reference signals from the target UE and transmitted over the Sidelink channels (block 730)… in [0073]… the locations of assisting UEs 420-430 and target UE 310 may be calculated jointly based on the position metrics obtained over the Sidelink channels and measurement of signal location parameters over cellular links…in [0077] …target UE 310 may transmit a message, over the Sidelink channel, to an anchor UE, and receive, over the Sidelink channel, a synchronization response message from the anchor UE. The message exchange may be used to measure round trip time and/or establish common timing. Therefore, without further information in the claim as to what “sidelink communication signal (i.e. data related reference signal)” constitutes, Khoryaev teaches the claimed limitations “a sidelink communication signal is received, and used for performing positioning measurements, which are used for positioning of the target UE, and that the “sidelink communication signal is one of a data signal, a data related reference signal, or a combination thereof,” as disclosed in the above cited paragraphs. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,9-10,17-18,24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoryaev to (US 20160095080)
Regarding claims 1,9,17,24 Khoryaev teaches a method by an anchor user equipment (UE) for supporting positioning of a target UE, comprising([0065] discloses  location server 260 may use multilateration-based techniques, based on position metrics received from anchor UEs 320-330, assisting UEs 420-430, eNBs 340-360, stored location coordinates of anchor UEs 320-330 and eNBs 340-360, to obtain a relatively accurate three-dimensional location of target UE )
receiving a sidelink communication signal from the target UE, wherein the sidelink communication signal is one of a data signal, a data related reference signal, or a combination thereof;([0067] discloses transmitting, by the target UE, positioning reference signals …The positioning reference signals may be transmitted both over Sidelinks to nearby anchor and assisting UEs)
performing a positioning measurement for the sidelink communication signal from the target UE;( [0069] Process 700 may further include estimating, by other UEs (e.g., anchor and assisting UEs that are nearby the target UE), TDOA/TOA values, based on the uplink positioning reference signals from the target UE and transmitted over the Sidelink channels (block 730))  and
sending the positioning measurement for the sidelink communication signal to a location server for positioning of the target UE([0070] Process 700 may further include, determining, by location server 260, the location of the target UE (block 740). The location may be determined based on the position metrics (i.e., the TDOA/TOA values) received from anchor UEs 320-330, assisting UEs 420-430, serving eNB 340, and/or neighboring eNBs 350-360).
Regarding claims 2,10,18,25 Khoryaev teaches wherein the positioning measurement for the sidelink communication signal comprises a timing measurement, an angle measurement, a power measurement, or a combination thereof([0058] discloses received signal power of a positioning reference signal may also be used as a factor in estimating the arrival times and/or arrival time differences).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8,11-16,19-23,26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev to (US 20160095080) in view of Fehrenbach to (US20200092685)

Regarding claims 3,11,19,26 Khoryaev does not explicitly teach wherein the sidelink communication signal comprises at least one of physical sidelink synchronization channel (PSCCH), a physical sidelink broadcast channel (PSSCH), a physical sidelink control channel (PSBCH), sidelink channel state information reference signal (SL-CSIRS), a physical sidelink feedback channel (PSFCH), a sidelink sounding reference signals (SL-SRS), or a combination thereof
However, Fehrenbach teaches physical sidelink synchronization channel (PSCCH), a physical sidelink broadcast channel (PSSCH), a physical sidelink control channel (PSBCH) ( [0430] decoding sidelink signals (e.g. sidelink synchronization signal) and/or sidelink control channels (e.g. sidelink broadcast channel PSBCH or sidelink control channel PSSCH) to detect other UEs in its proximity acting as a group relay and/or platoon manager)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Khoryaev include physical sidelink synchronization channel (PSCCH), a physical sidelink broadcast channel (PSSCH), or a physical sidelink control channel (PSBCH), as suggested by Fehrenbach. This modification would benefit the system as a design choice. 
Regarding claims 4,12,20,27 the combination of Khoryaev  and Fehrenbach teaches further comprising receiving either a request to establish a sidelink connection with the target UE or a request to wait for a sidelink connection from the target UE (Fehrenbach [0495] transmitting a connection setup message (e.g. RRC Connection Setup) to a UE that previously was sending a connection setup request message (e.g. RRC Connection Setup Request) the control messages being exchanged via a sidelink shared channel (e.g. PSSCH) via a Radio Resource Control protocol and/or via a new control channel for platoon management and/or via pre-defined sidelink messages, the control messages providing)
Regarding claims 5,13, the combination of Khoryaev  and Fehrenbach teaches further comprising sending a sidelink resource request by the anchor UE to the location server(Fehrenbach [0466] while the scheduling requests might request resources for the uplink and/or the sidelink )

Regarding claims 6, 14, 21,28 the combination of Khoryaev  and Fehrenbach teaches further comprising sending by the anchor UE a request for sidelink data to the target UE(Fehrenbach [0467] while scheduling requests might comprise data request of other UEs of the platoon on a per UE basis or based on a combined scheduling request).

Regarding claims 7,15,22,29 the combination of Khoryaev  and Fehrenbach teaches further comprising the anchor UE receiving from one of a serving base station or the location server a request to establish a sidelink connection with the target UE, (Fehrenbach [0495] transmitting a connection setup message (e.g. RRC Connection Setup) to a UE that previously was sending a connection setup request message (e.g. RRC Connection Setup Request) the control messages being exchanged via a sidelink shared channel (e.g. PSSCH) via a Radio Resource Control protocol) wherein the request for sidelink data is sent to the target UE after the anchor UE establishes the sidelink connection with the target UE([0467] while scheduling requests might comprise data request of other UEs of the platoon on a per UE basis or based on a combined scheduling request)..

Regarding claims 8,16,23,30 the combination of Khoryaev  and Fehrenbach teaches wherein a sidelink connection between the target UE and the anchor UE is established before the request for sidelink data is sent by the anchor UE to the target UE(Fehrenbach [0521] the platoon manager relaying data packets and/or RRC control messages from other UEs of its platoon received via the sidelink shared channel (PSSCH) and transmitting to the serving eNB it is connected to via the uplink shared channel (e.g. PUSCH) [0522] the platoon manager relaying data packet and/or RRC control messages received from its serving eNB via a downlink shared channel (e.g. PDSCH) and transmitting the data to other UEs of its platoon via the sidelink shared channel (PSSCH)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461